Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 14,
2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-01032-CV

   EMMA E. DU BOIS, INDIVIDUALLY AND IN HER CAPACITY AS
  REPRESENTATIVE OF THE ESTATE OF DORA MILLER DU BOIS,
                     DECEASED, Appellant

                                        V.
   MUHAMMAD IRFAN, M.D., AND ABBAS LOKHANDWALA, M.D.,
                         Appellees

                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-73434

                 MEMORANDUM                     OPINION


      This attempted appeal is from an order signed November 16, 2015, granting
motions to dismiss filed by appellees pursuant to section 74.351(b) of the Texas
Civil Practices and Remedies Code. On March 1, 2017, we informed the parties the
court would consider dismissal of the appeal on its motion for want of jurisdiction
on the ground that the order being appealed was not a final, appealable judgment.
Appellee filed a response to our notification on March 8, 2016. On March 17,
2017, appellees filed a motion to dismiss for lack of jurisdiction.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is entered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      In her response, appellant claims section 51.014(a)(10) allows her to bring
this interlocutory appeal. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(10).
Section 51.014(a) of the Texas Civil Practices and Remedies Code provides that an
appeal may be brought from an interlocutory order that:

      (9) denies all or part of the relief sought by a motion under Section
      74.351(b), except that an appeal may not be taken from an order
      granting an extension under Section 74.351;
      (10) grants relief sought by a motion under Section 74.351(l);

“Because section 51.014’s authorizing of interlocutory appeals is a narrow
exception to the general rule that only final judgments and orders are appealable,
we must strictly construe it.” Academy of Oriental Medicine, L.L.C. v. Andra, 173
S.W.3d 184,186 (Tex. App.—Austin 2008, no pet.). In this case, the trial court
granted relief sought by a motion under Section 74.351(b). We lack jurisdiction
over an interlocutory appeal of such an order because it is neither an order denying
relief sought by a motion under 74.351(b), nor one granting relief sought by a
motion under section 74.351(l). Id.; see also Osborne v. Rowe, 2015 WL 6556298
(Tex. App.—Ft. Worth 2015, no pet.) (mem. op.).

                                          2
      Accordingly, appellees’ motion is granted and the appeal is ordered
dismissed.



                                    PER CURIAM




Panel consists of Justices Busby, Donovan, and Brown.




                                       3